Citation Nr: 1633300	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-08 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to increased disability ratings for neurogenic bladder, rated as 20 percent disabling prior to July 23, 2012, 40 percent disabling from July 23, 2012 to April 29, 2014, and 60 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.

In a January 2012 rating decision, the RO granted an increased disability rating of 20 percent for neurogenic bladder, effective October 21, 2010.  In a May 2014 rating decision, the RO granted increased disability ratings of 40 percent, effective July 23, 2012, and 60 percent, effective April 29, 2014.  

In his March 2012 substantive appeal, the Veteran requested to testify at a Travel Board hearing at the RO.  The record reflects that, in September 2014, the RO notified the Veteran that a hearing had been scheduled for November 2014.  The Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As neither the Veteran nor his representative has requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

Concerning the claim for a TDIU listed on the cover page, a TDIU may be part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 21, 2010 through March 18, 2012, the probative and credible evidence demonstrates that the Veteran's neurogenic bladder was manifested by      a daytime voiding interval between two and three hours, nighttime awakening to void three to four times, and urinary leakage requiring the wearing of absorbent materials which had to be changed less than two times per day.

2.  From March 19, 2012 through April 28, 2014, the probative evidence demonstrates that the Veteran's neurogenic bladder was manifested by urinary leakage requiring the wearing of absorbent materials which had to be changed between two and four times per day.

3.  From April 29, 2014, the probative evidence demonstrates that the Veteran's neurogenic bladder was manifested by daytime voiding interval of less than one hour, nighttime awakening to void five or more times, and urinary leakage requiring the wearing of absorbent materials which had to be changed more than four times per day; renal disability has not been shown.


CONCLUSIONS OF LAW

1.  From October 21, 2010 through March 18, 2012, the criteria for a disability rating in excess of 20 percent for neurogenic bladder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542 (2015).

2.  From March 19, 2012 through April 28, 2014, the criteria for a disability rating of 40 percent, but no higher, for neurogenic bladder have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542.

3.  From April 29, 2014, the criteria for a disability rating in excess of 60 percent for neurogenic bladder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159; 3.326(a) (2015).  The duty to notify was satisfied by a November 2010 letter.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and VA examination reports.  

The Board notes the Veteran's contention in his March 2012 Substantive Appeal that a January 2012 examiner did not accurately report his symptoms.  As discussed below, the examiner reported that the Veteran's neurogenic bladder required wearing of absorbent materials which had to be changed less than two times per day; the Veteran asserted that he told the examiner he sometimes had to change the absorbent materials more than four times per day.  Upon review, the Board finds that the examiner was a certified registered nurse practitioner who was competent  to summarize the findings of the examination and the Veteran's statements; there   is no reason to doubt the accuracy or veracity of the report.  The Veteran has not provided evidence to support his contentions, and review of the VA examination report reflects that the report was appropriately completed and the requisite information provided.  Accordingly, his unsubstantiated allegations do not rebut  the presumption of regularity.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).  Accordingly, the Board finds that VA's duty      to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

Furthermore, to the extent that additional VA treatment records have been added to the claims file since the last AOJ adjudication of the Veteran's claim, the Board finds they do not provide new, relevant information with respect to the claim on appeal.  Accordingly, there is no prejudice to the Veteran in proceeding with adjudication of his claim.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there      is no requirement that all the evidence submitted by the appellant or obtained on   his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack    of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neurogenic bladder is rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7542.  In turn, Diagnostic Code 7542 provides that the disability should be rated as a voiding dysfunction under the criteria of 38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructed voiding.  In this case, the evidence does not demonstrate that the Veteran experienced obstructed voiding at any time during the pendency of the appeal.  Accordingly, the rating criteria for voiding dysfunction with regard to urine leakage and frequency are as follows:

A 20 percent rating is assigned for a daytime voiding interval between one and two hours or awakening to void three to four times per night; or, incontinence requiring the wearing of absorbent materials that must be changed less than two times per day.  A 40 percent rating is assigned for a daytime voiding interval of less than    one hour or awakening to void five or more times per night; or, with requirement for the wearing of absorbent materials that must be changed two to four times per day.  A 60 percent rating is assigned with requirement for the use of an appliance  or the wearing of absorbent materials that must be changed more than four times per day.

VA received the Veteran's claim for an increased disability rating for his bladder disability in October 2010.  

A. October 21, 2010 through March 18, 2012

The Veteran is currently in receipt of a 20 percent disability rating for this period.

In March 2011, the Veteran reported that he was experiencing discomfort, pain,  and suffering as a result of his service-connected neurogenic bladder, and that      the aging process has worsened his condition.  He underwent VA examination in January 2012, at which time the examiner noted intermittent urinary leakage with frequency requiring the wearing of absorbent materials which had to be change less than two times per day.  The examiner related that the Veteran's daytime voiding interval was between two and three hours, with nighttime awakening to void three to four times.  Furthermore, the examiner reported that the Veteran did not require the use of an appliance, and did not experience obstructive voiding.  There was no evidence of uretal or bladder calculi, recurrent infections, fistula, or scarring.  Upon examination, the Veteran reported that the frequency with which he had to urinate affected his productivity and the examiner indicated that this would impact the Veteran's ability to work.  As addressed above, the Board finds no reason to doubt the veracity of the examiner's report with respect to the Veteran's symptoms.

Upon review, the Board finds that a disability rating in excess of 20 percent is not warranted at any time prior to March 19, 2012.  In order to warrant a higher disability rating, the evidence would have to demonstrate a daytime voiding interval of less than one hour or awakening to void five or more times per night; a requirement for the wearing of absorbent materials that must be changed two or more times per day;       or the use of an appliance.  The evidence does not reflect that these criteria have    been met at any time prior to March 19, 2012.  At worst, the Veteran's neurogenic bladder was manifested by a daytime voiding interval between two and three hours, awakening to void three to four times per night, and the use of absorbent materials change less than twice per day.  As such, the Board finds that the evidence reflects that a disability rating in excess of 20 percent is not appropriate at any time prior to March 18, 2012.  Treatment records from this period reflect only notations of the Veteran's bladder condition with no specific manifestations, but are not inconsistent with this finding.  

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent at any time prior to March 19, 2012.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542; Gilbert, 1 Vet. App. 49.

B. March 19, 2012 through April 28, 2014

The Veteran's neurogenic bladder is currently rated as 20 percent disabling prior   to July 23, 2012, and as 40 percent disabling from July 23, 2012 through April 28, 2014.

As noted above, the Veteran reported in his Substantive Appeal, received March 19, 2012, that he had told the January 2012 VA examiner he sometimes had to change his absorbent materials more than four times per day.  An April 2012 VA treatment record reflects that the Veteran reported a worsening of his symptoms, and that he was starting to overflow pads despite frequent changes.  A July 2012 VA treatment record indicates that the Veteran's condition had gotten worse lately, and that he was changing his pads three times per day.

Upon review, the Board finds that a disability rating of 40 percent, but no higher, is warranted from March 19, 2012 through April 28, 2014.  The Veteran first reported a worsening in the March 2012 statement, and the July 2012 treatment record reflects that the Veteran's disability was manifested by leakage requiring the changing of absorbent materials three times per day.

A disability rating in excess of 40 percent, however, is not warranted at any time during this period.  In order to warrant a higher disability rating, the evidence would have to demonstrate a requirement for the wearing of absorbent materials that must be changed more than four times per day or the use of an appliance.  The evidence does not reflect that these criteria have been met at any time prior to April 29, 2014.  

While the level of disability reported by the Veteran in March 2012 could indicate a 60 percent disability rating, and the Veteran is competent to report his symptoms, the Board finds a 40 percent rating is more appropriate based on the reports of the Veteran's clinicians in April 2012 and July 2012.  Those records indicate the onset of a worsening of the Veteran's symptoms, which culminated in July 2012 with the requirement of changing absorbent materials three times per day.  Furthermore, the Veteran reported in March 2012 that he "often" had to change his pads more than four times per day, which does not necessarily reflect his disability picture as a whole.  VA clinicians are competent to accurately distill the Veteran's reports of symptoms into an appropriate reflection of his disability picture.  The Board finds the statements made to medical providers more persuasive than statements made    in pursuit of monetary benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

Accordingly, the Board finds that from March 19, 2012 through April 28, 2014,   the Veteran's neurogenic bladder was manifested by the use of absorbent materials changed on average three times per day.  As such, the Board finds that the evidence reflects that a 40 percent disability rating is appropriate from March 19, 2012 through April 28, 2014.  

Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the preponderance of the evidence is in favor of the assignment of a disability rating of 40 percent, but no higher, from March 19, 2012 through April 28, 2014.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542; Gilbert, 1 Vet. App. 49.

C. From April 29, 2014

The Veteran's neurogenic bladder is currently rated as 60 percent disabling from April 29, 2014.

The Veteran underwent VA examination on April 29, 2014, at which time he reported a daytime voiding interval of less than one hour and nighttime awakening to void five or more times.  Furthermore, he related that he wore absorbent materials which had  to be changed more than four times per day.  The examiner noted that the Veteran       did not require the use of an appliance, and did not experience obstructed voiding, frequent infections, calculi, or fistula.  There was no evidence of renal dysfunction.  The examiner additionally opined that the Veteran's neurogenic bladder was likely to moderately to severely impact the Veteran's ability to do sedentary or physical labor due to his incontinence and the frequency of urination.  

Upon review, the Board finds that a disability rating in excess of 60 percent is      not warranted.  This is the highest rating available for voiding dysfunction; a   higher rating is only possible for renal dysfunction, which the evidence does not demonstrate.  

The Board has considered the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent at any time during the period on appeal.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7542; Gilbert, 1 Vet. App. 49.

D. Extraschedular Consideration

The Board has also considered whether the Veteran's neurogenic bladder presents    an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral of the disability to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology for his voiding dysfunction and provide for additional or more severe symptoms    than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation for the service-connected neurogenic bladder is adequate.  Consequently, referral for extraschedular consideration is not required.  Thun, 22 Vet. App. 111; 38 C.F.R.        § 3.321(b)(1).  


ORDER

Entitlement to a disability rating in excess of 20 percent for neurogenic bladder from October 21, 2010 through March 18, 2012, is denied.

Entitlement to a disability rating of 40 percent, but no higher, for neurogenic bladder from March 19, 2012 through April 28, 2014, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 60 percent for neurogenic bladder from April 29, 2014, is denied.


REMAND

The Board notes that the Veteran's representative arguably raised a claim for a TDIU in a July 2016 brief.  Furthermore, the evidence reflects that the Veteran is unemployed and the April 2014 VA examiner opined that the Veteran's neurogenic bladder could have an impact on his ability to work.  In light of the holding of the United States Court of Appeals for Veterans Claim (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the issue of unemployability has at least been raised such that appropriate VCAA notice and an application form should be provided to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate notice that advises him about the information and evidence needed to substantiate a claim for a TDIU.  In addition, ask him to fully complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940). 

2.  After conducting any development deemed necessary to adjudicate a claim for TDIU, the issue should be adjudicated, to include consideration of whether referral on an extraschedular basis is warranted.  If the claim is denied, furnish a supplemental statement of the case and give the Veteran an appropriate opportunity to respond before the issue is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


